Me. Chief Justice Quinqués,
after stating the foregoing facts, delivered the opinion of the court.
*499United States .citizenship papers having been iasned in favor of Felipe Cnevas y Arredondo by the Supreme Court of the State of New York, and said papers having been authenticated by the clerk and the seal of the court, said document does not need any other requirement to render it admissible as genuine and valid in and out of court in all the States and Territories of the Union.
Inasmuch, therefore, as the character claimed by Felipe Cuevas y Arredondo in the deed of purchase and sale in question as a citizen of the State of New York, where the system of community property is unknown, must be considered as proven, his capacity to execute the said contract of purchase and sale of a rural estate constituting his private property cannot be denied, and by a stronger reason inasmuch as said contract does not violate any law or provision in force in this Island relative to the alienation of real.property. This is all in consonance with the principles of private international law, according to which the personal law delating to the individual is that of the country to which he belongs, which follows him wherever he goes and regulates his personal rights, his capacity to convey by acts inter vivos and causa mortis, and the government of marriage and the family. This principle is admitted by the decisions of the courts, and is especially sanctioned by article 9 of the Civil Code in force in providing that “The laws relating to family rights and obligations, or to the status, condition and legal capacity of the persons, shall be binding upon the citizens of Porto Eico, although they reside in a foreign country, ’ ’ which principle, by a parity of reasoning, is applicable to the citizens of any State residing permanently or temporarily in this Island.
According to this, the incurable defects relied upon by the registrar of property of San Grermán for refusing to admit to record the deed in question do not exist in the case at bar.
*501Having examined, the article cited of the Civil Code, and articles 65 and 66 of the Mortgage Law, and article 110 of the Regulations for the execution thereof, the decision appended by the registrar of property of San Germán to the bottom of the deed involved in the present appeal is reversed, and it is adjudged that said deed is entitled to record in the Registry of Property. The said' deed and other documents presented are ordered to be returned to the registrar of property of San Germán, together with a certified copy of the present decision, for his information and other proper legal purposes.
Justices Hernández, Pigueras and Sulzbacher concurred.
Mr. Justice MacLeary did not take part in the decision of this case.